UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-6839



MICHAEL RANKINS,

                                                 Plaintiff - Appellant,

             versus


DENNIS ROWLAND; MICHAEL A. MUNNS; RICHARD T.
JONES; BOBBY MONTAGUE; J. A. REID; SHARON
SNIDER; NURSE CRAIG,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00621-FL)


Submitted:    August 14, 2006                 Decided:   August 29, 2006


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael    Rankins   appealed    the    district   court’s    order

granting his pro se motion to reconsider the dismissal of two

defendants, denying his motion for preliminary injunctive relief,

denying his motion to reconsider dismissal of one defendant,

denying his motion for appointment of counsel, and ordering him to

particularize his claims against some defendants in his § 1983

action.     In his action, Rankins sought compensatory and punitive

money damages, declarative relief, a temporary restraining order,

and preliminary injunctive relief. While we grant Rankins leave to

proceed without prepayment of fees under the PLRA, we dismiss this

appeal.

            As in his previous appeal before this panel, Rankins v.

Rowland, No. 05-7811, 2006 WL 1836671 (4th Cir. June 27, 2006)

(unpublished), Rankins alleged the ventilation system of the “H-Con

Supermax Unit” in which he was housed at the Butner Correctional

Facility was inadequate because the air contained dust and lint

particles     that    caused   him   to   have     burning   eyes,   to   cough

excessively, and to cough up mucus mixed with blood.            He alleged in

his complaint that his grievances were denied in June and July 2005

and that his medical treatment for the cough, chest pain, stomach

pain, vomiting, and blood in his stool was inadequate.                He also

claimed he was denied exercise.




                                     - 2 -
           Rankins is now incarcerated in Central Prison in Raleigh,

North Carolina, so his claims for a temporary restraining order and

injunctive relief are now moot, and we dismiss the appeal as to

those claims for that reason. Though Rankins does not complain on

appeal about the district court’s disposition of his claims for

damages   (which   are    not    mooted    by   his   transfer)     based   upon

inadequate medical care and harm from the alleged inadequate

ventilation system at Butner, his appeal as to those claims is

interlocutory. The district court ordered Rankins to particularize

those claims, so the court’s order is not a final, appealable order

in that respect.       For these reasons, we dismiss Rankins’ appeal.

We   dispense   with   oral     argument   because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -